Case 1:18-cr-00834-PAE Document 388-2 Filed 12/11/19 Page 1of5

Oscar Osiris Hernandez | 18 Locust Street #1L, Brooklyn, New York 11206 |

Judge Paul A. Engelmayer U.S. District Court - Southern District of NY
500 Pearl St,
New York, NY 10007

Dear Judge Engelmayer,

I’m writing this letter to request leniency for my little brother, Daniel Hernandez. Growing up was nothing
short of difficult. My step-father was killed a block away from our hore, and | quickly had to assume the
role of man of the house. | was busy working many odd jobs to try and make ends meet, but Daniel was
ieft without father figure and chose a different path that not only afforded his rise to super stardom, but
made him a magnet for people with malicious intent.

As his older brother, | want nothing more than to watch him prosper. As a stranger looking in, | see a
scared kid whose light attracted a venomous group who exploited him. | can’t expect my words to
change your decision, but | ask you to please put yourself in my family’s shoes. My diabetic mother
hasn't been the same since his arrest and awaits his return every single day. His five-year-old daughter,
Saraiyah, misses him very much and needs her father; a role that | realized no one can replace.

The “6ix 9ine” social media has become obsessed with is drastically different from the Daniel | know—a
loyal family man who has done everything in his power to take care of my mother and | and everyone
around him. This case has proved his power in bringing people together, and | believe he can wield his
influence to make a lasting impact on the new generation; one that is unguided for the time being. If
granted this request, I'm certain he can change not only to the lives of the kids in our community, but
those around the world.

A year of his life is sufficient enough, especially at such a young age.
Respectfully,

Oscar Hernandez

 

 
Case 1:18-cr-00834-PAE Document 388-2 Filed 12/11/19 Page 2 of 5

December 9, 2019

Hon. Paul A. Engelmayer
District Judge

Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Honorable Justice Paul A. Engelmayer;

This letter is to ask you for leniency in the name of Lord Jesus Christ, have mercy on my son
Daniel Hernandez. I write this with anguish and a heavy heart. The pain that writing this has caused
me is unsurpassed, but I would do anything for my son, Daniel Hernandez, because of the good
heart and sweet soul that he always was and still is today.

I came to this country in 1988 seeking a better life and opportunity. Daniel was born in 1996 and
that is when his dad and I worked the hardest. I worked in factories, cleaning houses and anything
I could, to build a solid foundation for my family. Despite the humble home we had, he was the
happiest and silliest kid. He always had a song to sing and if he was not singing he was dancing. |
raised him and his brother in the church throughout their youth. Danny sang during mass and was
selected many times to read the word of God. His favorite passage was Psalm 121. It was always
important to me that my children understood the importance of faith and right from wrong. Our
faith kept us happy and at peace and God is present in our lives today.

Danny was also very athletic. He loved baseball and played for some years, but his most cherished
sport was soccer. He played soccer so well that at 13 years old, a scout was going to sign him to a
major league team. I refused to give him permission because I could not trust a perfect stranger
just taking my son at such a young age. Danny was not happy with my decision, but he had so
many talents to keep him busy that he quickly overcame his frustration.

In 2010, the love of my life and father to my children passed away. This loss brought so much pain
to our lives, but Danny was the most affected. He became terribly depressed to the point where he
almost died. Losing the backbone and biggest support to our family broke Danny in a way that we
could not predict. He lost so much weight, did not shower or eat and grew his unkempt hair very
long. He could not bring himself to go to school and I thought I was going to lose my son. After
talking to him, seeking therapy sessions for him, and our faith in God, Danny improved day by
day. He was always a self-motivated kid and during his worst time he found his own rehabilitation
through music and working to provide for the family. He dedicated himself to honing his craft by

 
Case 1:18-cr-00834-PAE Document 388-2 Filed 12/11/19 Page 3 of 5

singing and writing every day. He sang through his pain and became a stronger person. Music was
his redemption.

My talented son began making music videos in our backyard in Bushwick, Brooklyn. Amid this
time, we were very poor. My late husband was a great provider for our family and losing him
changed our lifestyle drastically. My jobs were not enough to sustain us. I applied for Welfare to
assist us but there were still many nights that my boys went to bed without dinner. They wore used
clothes and Christmas at our house was always a sad time. We only had two beds in our home and
Danny slept in my bed because we didn’t have enough money to buy another one. Danny always
talked about having a dog and a big house, but at this time of our lives, that all seemed very
unattainable to me; not to Danny. He believed that through his music he could make a difference.

At 17 years old, Danny conceived a daughter. Since the day she was born until today, she is his
most perfect creation and priority. He was young with many obstacles against him, but he still
worked hard to give his daughter whatever she needed and to help provide for me and his brother.
Today, he makes time for his daughter and cherishes each quality moment with her. No matter
what is happening in his life, he has shown that his daughter will never need anything as long as
he is around.

Following his newly found success, he wanted me to move from our home in Bushwick so that we
could live in a safer place. I was hesitant to leave because I lived in this house for 31 years. Danny
decided to get a home in Brooklyn to live closer to me. Life taught me a lesson when our safety
and well being was compromised after some hoodlums threatened me and robbed and kidnapped
my son. I realized that my son’s music career was bigger than I thought and was soaring every
day. Danny became motivated to make even more changes after that ordeal. Danny’s music career
skyrocketed and before we knew it, he was making changes not only in our lives and his own, but
in other people’s lives he crosses paths with.

With his success he has received financial freedom. His public image and appearance does not
reflect that heart that he always had and still has. Danny has used his success to help sick children,
people with cancer, the elderly, countries where children are living in poverty and anyone who
needs help around the world. He knows what it feels like to go to bed hungry. He knows the pain
of loss and the suffering of depression. Danny knows what it’s like to want to help but not have
the means to do it. He has vowed a life of humility and big-heartedness despite his fame.

A few years ago, I had an operation on four hernias. Since then I have been unable to work. Despite
that, I have not needed food, clothing, shelter, or support because Danny has been there for me
every day and took care of me during my recovery time. Even if he has to go far for work, it always
feels like he is near me because he is there to talk to and does not allow me to have a moment of
need. Today I am living in a big house with a pool and all of our dreams have come true. He has

 
Case 1:18-cr-00834-PAE Document 388-2 Filed 12/11/19 Page 4 of 5

made our family and his daughter very happy and has given us a quality of life that we only dreamt
of. This was only possible because of him.

My son Daniel, while imprisoned, has provided for us financially, for my other son Oscar and also
myself. As a single mother I raised my children with what God has given me the means to provide
and showed them to walk as men down a righteous path. I thank God everyday for the blessings
he’s given our family but I still long for my son and his brother needs him too. This situation has
not only affected us emotionally and mentally but also physically as my health(High Blood
Pressure) has declined over the course of this year. I want to be able to spend the holidays with my
son Daniel, I miss him more then words can describe. I ask of you, in the name of our Lord Jesus
Christ that you consider the opportunity of me and my son Daniel seeing each other soon. I will
be eternally grateful if you give me the joy of being with my son again.

I plead with you today, to listen to a mother who knows her son best. I know his heart better than
any news reporter, record label, or fan. I know him sometimes better than he even knows himself.
I assure you, that locking up my son, Daniel Hernandez, is an injustice to my family, who relies
on him for financial, emotional, and physical support. It is an injustice to his daughter who depends
on him and adores him. It is unjust to the many families that he continues to help because his heart
will never stop loving people. It is an injustice to the people who need his example to better their
own lives. He is the missing link in so many lives and serves a better purpose outside in this world.
We need more young people like him who put themselves last to give to others. Please don’t judge
him by his looks or even the mistakes he has made. It is his mighty heart that has brought him this
far in life. He is still growing and learning at the young age of 23. He understands that there are
still areas where he needs to learn and improve. He is surrounded by successful people who have
helped him evolve and encouraged him to walk away from the negativity in his life. I urge you to
not remove him from the progress he is already making.

I have faith that you will see him through my eyes and see him for who he really is; a young man
with a loving family, a humble redemption story, and an immense and giving heart. It would not
be fair for you to take the biggest heart I know and cage it.

Thank you for listening and blessings to you and your family.

Sincerely,

Natividad Perez-Hernandez

 
Case 1:18-cr-00834-PAE Document 388-2 Filed 12/11/19 Page 5of5

RACHEL WATTLEY

November 11, 2019

Hon. Paul Adam Engelmayer
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Re: Daniel Hernandez
Dear Judge Engelmayer:

My name is Rachel Wattley. | am the girlfriend of Daniel Hernandez. 1 want to start
this letter off by saying this has not been an easy year, not that we expected it to be Your
Honor but God gives his toughest battles to his strongest soldiers. When | met Daniel
Hernandez, he was nothing like how the internet portrayed him to be. He was the total
opposite. He was exceptionally respectful, outgoing, very sweet, kind hearted and a
genuine generous person. Yes, we knew each other for a few weeks before his indictment
but I decided to stick by his side not because I felt I needed to but that he needed someone
he can trust in his corner. Throughout the first few months while Daniel was incarcerated,
he would always speak on his family, take care of everyone and then go above and beyond
with what was necessary. Leading up to this sentencing day, we are extremely optimistic
that he will be able to show the change in him to anyone that matters and to the entire
world. [am hoping that you can consider this letter as a reasonable statement based on his
conduct in the courtroom. | want to thank you Your Honor for your time and attention to
this matter.

Respectfully and sincerely,

whol idaphes

Ms. Rachel Wattley

 

 

 
